Citation Nr: 1730828	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-40 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had Army National Guard service with active duty for training from May 2000 to October 2000 and active duty service from March 2002 to March 2003.

This matter is before the Board of Veterans' Appeals (Board) following Board remands in February 2014 and April 2016.  This matter was originally on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was transferred to the RO in Detroit, Michigan.

In August 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's onset of exercise-induced asthma was during active duty service.


CONCLUSION OF LAW

Exercise-induced asthma was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's February 2014 and April 2016 Remands, the Appeals Management Center (AMC) obtained service treatment records including medical records from Walter Reed Army Medical Center and scheduled a VA examination to determine etiology of Veteran's asthma, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2014 and April 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   The claim for service connection for exercise-induced asthma is granted herein, so no further discussion of VA's duties to the claimant is required.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty in the Army) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Facts

In this case, as noted above, the Veteran had active duty for training from May 2000 to October 2000 and active duty service from March 2002 to March 2003.  In addition, the Veteran had 16 active duty points during the period March 13, 2004 to March 12, 2005.  

The Veteran reported on her original application for compensation in April 2008 that she was treated for asthma in June 2002 at Walter Reed Army Medical Center, from December 2004 to August 2007, and in January 2007 at MidMichigan Pulmonary Associates.  

The Veteran's National Guard records indicate that on enlistment examination in March 2000, her lungs and chest were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in conjunction with her enlistment physical, she denied ever having any respiratory ailments, specifically, shortness of breath, pain or pressure in chest, and chronic cough.  She specifically denied ever having asthma; she did acknowledge having nose and throat trouble, specifically allergies.  On her Medical Prescreening Form, however, the Veteran stated that she had never had allergies, asthma, or respiratory problems.  

The Veteran was seen in April 2002 with complaints of cough and chest congestion for two weeks.  She had been seen earlier and prescribed Zyrtec D which did not help.  After physical examination, she was diagnosed as having bronchitis and was prescribed an antibiotic as well as a prescription cough medicine.  She was also advised to stop smoking.  

On June 4, 2002, the Veteran presented with possible bronchitis.  She noted having nasal congestion and rhinorrhea each spring since she was school age.  The Veteran reported that she first developed bronchitis/pneumonia at the age of 14 and suffered subsequent bouts of bronchitis each year starting in March.  The Veteran reported that she had had associated wheezing for prior two years and had been given albuterol and flovent with some relief.  The Veteran reported problems with running but could walk, weight lift, and use the elliptical machine without shortness of breath.  The Veteran reported that she awakened occasionally with nasal congestion and that she cleared her throat a lot.  She also reported headaches mostly in the spring and that she has problems when season goes from cold to hot.  The examiner noted exacerbating factors include pollens, weather, infection, and exercise.  

On June 5, 2002, the Veteran was seen by an allergist who performed skin tests, pulmonary function tests, and a nasal smear.  Impression was allergic rhinitis and exercised-induced bronchoconstriction.  She was prescribed Allegra, Albuterol inhaler prior to exercise, and Nasonex.

In January 2005, the Veteran was seen by a private pulmonologist, who stated, 

... [The Veteran] was seen in pulmonary consultation because of cough and dyspnea, felt to be related to underlying reactive airways disease. She has undergone work-up including PFTs with Methacholine challenge.  PFTs revealed some evidence of restrictive lung disease.  Methacholine challenge was markedly positive indicative of reactive airways disease, IE asthma (sic).  She has been started on Advair and Albuterol with some benefit although she still has symptoms of cough, dyspnea and wheeze with exposure to cold air and exercise.    

The pulmonologist stated,

At this time I feel [the Veteran] has symptoms and findings consistent with asthma, primarily extrinsic in nature although there is a significant component due to exercise induced asthma.  She also has findings on PFTs of restrictive lung disease which I feel is most likely related to her obesity.  Her x-ray was normal.  I cannot exclude however, occult interstitial fibrosis or other parenchymal lung disease.  We will proceed with high resolution CT of the chest.  


The Veteran was separated from service in 2005 as medically disqualified.

The Veteran underwent VA examination in January 2015 to determine etiology of asthma.  After review of the claims file and physical examination of the Veteran, the examiner opined that the asthma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that per review of the records, the onset of the Veteran's symptoms of asthma were prior to service, and this pre-service disease was treated as bronchitis, as documented in the 2002 Walter Reed Army Medical Center consultation.  

The examiner noted that the Veteran was diagnosed with exercise-induced asthma and allergic rhinitis in 2002 at Walter Reed Army Medical Center, and that a 2004 pulmonary consultation mentioned that the Veteran had symptoms for four years which were progressive.  The examiner opined that the Veteran's asthma was less likely than not aggravated by her service beyond the natural course of the condition as there were no treatment records in service or after service for multiple acute exacerbation of asthma requiring acute emergency treatment or hospitalization.  The examiner noted that the Veteran's PFT levels were normal at the time of examination and she was not subjected to the rigorous physical activity as required by military service.

In June 2016, the examiner who conducted the January 2015 VA examination stated that private treatment records in VBMS were reviewed which showed that the Veteran had one episode of acute exacerbation of asthma in April 2011 triggered after pneumonia in March 2011 and another episode of acute exacerbation in January 2015 triggered by exposure to cigarette smoke.  The examiner stated that two isolated acute exacerbations were consistent with natural course of asthma and that the Veteran had positive skin to tree pollen, which coincided with the timing of the acute exacerbation in April 2011. 

Analysis

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In other words, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting AND not aggravated by service.  Id.

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304 (b); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, the Board finds that the evidence establishes that asthma was not noted at entry.  Therefore, the appellant is entitled to the presumption of soundness.  This presumption has not been rebutted.  

Although the Veteran reported that she first developed bronchitis/pneumonia at the age of 14 and suffered subsequent bouts of bronchitis each year starting in March, nothing in this record rises to the level of establishing that she had an on-going chronic asthma disorder.  The Veteran reported in June 2002 that she had had associated wheezing for prior two years and had been given albuterol and flovent with some relief.  The Board notes that two years prior to June 2002, the Veteran was on active duty for training which occurred from May 2000 to October 2000.  

Furthermore, there is nothing in this record that rises to the level to establish that asthma was not aggravated by service.  As symptoms of the disease were noted in service, she is entitled to a presumption that it was aggravated by service.  As noted above, this presumption may be rebutted only by clear and unmistakable evidence of non-aggravation; in accordance with statutory and regulatory provisions and governing case law, there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression.  On review of the record, however, the Board finds that there is no clear and unmistakable evidence of non-aggravation.  Even considering for the sake of argument that the Veteran had asthma prior to May 2000, she was asymptomatic on service entrance.  The service treatment records clearly reflect that exercise-induced asthma became symptomatic during service, and the record supports that there has been treatment for asthma since service.

The evidence of respiratory problems in service and of symptoms/pathology continuing thereafter suggests that the asthma increased in severity during service; at any rate, it is not "clear and unmistakable" evidence of non-aggravation. 

Accordingly, the presumption of soundness is not rebutted.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's exercised-induced asthma was incurred in service.


ORDER

Entitlement to service connection for exercise-induced asthma is granted.




____________________________________________
TRESA M. SCHLECHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


